Citation Nr: 1819992	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-24-545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for the residuals of non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1965 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a hearing before the Board in November 2017, but withdrew the hearing request in an October 2016 statement to the VA.


FINDING OF FACT

There is no active disease, treatment phase, or uncompensated residual symptoms associated with the Veteran's non-Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria for an initial compensable rating for non-Hodgkin's lymphoma have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.117, Diagnostic Code (DC) 7715 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran's non-Hodgkin's lymphoma is rated under DC 7715, which provides that non-Hodgkin's lymphoma as an active disease or during a treatment phase is rated at 100 percent.  If a veteran is rated at 100 percent under DC 7715, the rating will continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures until six months after discontinuance of such treatment, when a mandatory VA examination will determine the appropriate rating.  If there has been no local recurrence or metastasis, the disability will then be rated on any current residual disabilities that are present.  38 C.F.R. § 4.117.  

The Veteran was service-connected for non-Hodgkin's lymphoma in a May 2012 rating decision.  However, the successful treatment of the disability concluded in June 1998.  As the RO found no residual disabilities, he was assigned a noncompensable rating.  He contends that his service-connected non-Hodgkin's lymphoma has been manifested by more severe symptoms and impairment than the noncompensable rating assigned for the period on appeal.

In a July 2012 statement, the Veteran disagreed with the noncompensable rating but did not mention specific symptoms that were residual of his non-Hodgkin's lymphoma.  He reiterated in his June 2014 Form 9 that he believed he should receive a higher rating even though his non-Hodgkin's lymphoma was in remission.  October 2015 and February 2018 statements echo his belief that he should receive a higher rating, yet fail to allege any symptoms that are residuals of non-Hodgkin's lymphoma.

The Veteran's medical records fail to outline any symptoms of residuals from non-Hodgkin's lymphoma.  He has been treated by private providers for the disability since 1998.  In particular, he has received CT scans of both his chest and abdomen to monitor whether his non-Hodgkin's lymphoma has remained in remission.  The scans revealed no evidence of recurrent lymphoma or other abnormalities from 1999 through to 2006.  A July 2011 medical note from a different oncological provider showed that after review, all tests relating to lymphoma were negative and no symptoms were noted.  This evidence does not support the claim as no active disease or residuals were identified.

A May 2012 VA examination showed that non-Hodgkin's lymphoma was in remission, that there were no residuals and no impact on work.  Similarly, the Veteran informed a VA medical provider in August 2013, that he had seen a private oncologist "in the summer" and everything had checked out. As above, this evidence does not support the claim because no residuals were noted.

The Veteran has treatment records with VA providers for issues other than non-Hodgkin's lymphoma.  A review of the records for the period on appeal did not show medical evidence tying any symptoms experienced by the Veteran as residuals of non-Hodgkin's lymphoma.  Similarly, it is not evident by the record that he has alleged to either VA or private medical providers that he is suffering from any symptoms he believes to be connected to his non-Hodgkin's lymphoma.

The Board places significant probative value on the medical evidence undertaken specifically to address the issue on appeal.  The examination was adequate for evaluation purposes.  Specifically, the Veteran described the onset of the non-Hodgkin's lymphoma and the treatment.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  

Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the VA examiner's opinion is of great probative value.

The Board has considered the Veteran's lay statements that he is entitled to a higher rating.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to the etiology of non-Hodgkin's lymphoma due to the medical complexity of the matter involved.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462.   

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the examination report and clinical findings than to his statements.  In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable rating for the residuals of non-Hodgkin's lymphoma is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


